Citation Nr: 1632132	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  14-21 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to nonservice-connected death pension.  

3.  Entitlement to accrued benefits.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty in the Air Force from December 1961 to March 1970, and in the Army from December 1970 to April 1975.  He died in July 1990.  The appellant claims as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of a Regional Office and Pension Management Center (RO) of the Department of Veterans Affairs (VA) in St. Paul, Minnesota.  

The issue of entitlement to service connection for cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The issue of entitlement to dependency and indemnity compensation (DIC) benefits for the Veteran's daughter, G.D.T., based on status as a helpless child, has been raised by the record in the original September 2011 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The appellant has reported countable income of $23,704 for 2011, in excess of the allowable VA income limit of $8,219 for entitlement to nonservice-connected death pension benefits.  

2.  At the time of his death, the Veteran was not entitled to periodic monetary benefits under existing ratings or decisions which were due and unpaid, nor was he entitled to periodic monetary benefits based on evidence in the file at the date of his death, which were due and unpaid.  


CONCLUSIONS OF LAW

1.  The criteria for an award of VA nonservice-connected death pension benefits have not been met.  38 U.S.C.A. §§ 1503, 5103A (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.271, 3.272, 3.274 (2015).  

2.  The criteria for the payment of accrued benefits have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5121 (West 2014); 38 C.F.R. §§ 3.159, 3.1000 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Although VA has statutory and regulatory notice and duty to assist provisions, those provisions are not applicable herein as the appellant's claim for entitlement to accrued benefits is being denied based on the undisputed facts of the claim.  The VA General Counsel has interpreted that the notice and duty to assist provisions of the VCAA are inapplicable where undisputed facts render a claimant ineligible for the benefit claimed and where further factual development could not lead to an award.  VAOPGCPREC 2-2004; VAOPGCPREC 5-2004.  Where the law is dispositive, the claim must be denied due to a lack of legal merit.  As the accrued benefits question is decided as a matter of law, no discussion of the duties to notify and assist is required.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  For these reasons, the Board finds that the Veterans Claims Assistance Act of 2000 (VCAA) duties to notify and to assist have been met.  

As for the issue of entitlement to nonservice-connected death pension, the appellant was afforded a December 2011 notice letter regarding this claim.  This notice included information regarding what actions she needed to undertake and how VA would assist her in developing the claims.  

With regard to VA's duty to assist a claimant, the record reflect that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant and to clarify information provided by her.  She has not pointed to any additional evidence pertinent to the nonservice-connected death pension issue that may be available, but has not been obtained.  

II.  Nonservice-connected Death Pension

The appellant has appealed the RO's denial of nonservice-connected death pension benefits.  

A survivor's pension, or death pension benefits, are payable to the surviving spouse because of the non-service connected death of a veteran.  38 U.S.C.A. §§ 1541, 1543; 38 C.F.R. § 3.3(b)(4).  Basic entitlement exists if the veteran had qualifying wartime service or if the veteran at the time of death was receiving or was entitled to compensation for a service-connected disability based on service during a period of war.  Qualifying service is service in the active military, naval, or air service for 90 days or more during a period of war (or other criteria not applicable in this case).  38 U.S.C.A. §§ 1513, 1521; 38 C.F.R. § 3.3.  In the present case, the Veteran had qualifying service of 90 days or more during a period of war; thus, that eligibility requirement is met.  

The annual income of the surviving spouse must not exceed the maximum annual pension rated (MAPR) specified in 38 U.S.C.A. § 5312, increased from time to time as published in the Federal Register.  38 C.F.R. §§ 3.3, 3.23.  Income includes payments of any kind from any source during a twelve month period except for exclusions including unreimbursed burial expenses and medical expenses in excess of five percent of the pension rate.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271(a).  Fractions of dollars are ignored when computing income.  38 C.F.R. §§ 3.271, 3.272.  General living expenses for utilities, life insurance premiums, housing, and transportation (other than for medical care) are not excludable.  

For the purpose of determining initial entitlement, the monthly rate of pension shall be computed by reducing the applicable MAPR by the countable income on the effective date of entitlement and dividing the remainder by 12.  38 C.F.R. § 3.273(a).  Nonrecurring income (income received on a one-time basis) will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(c).  Income from Social Security Administration (SSA) benefits, to include Social Security disability payments, is not specifically excluded under 38 C.F.R. § 3.272, and therefore is included as countable income.  Certain unreimbursed medical expenses may be excluded from countable income for the same 12-month annualization period to the extent they were paid.  To be considered, the total expense must be in excess of five percent of the MAPR.  38 C.F.R. § 3.272.  

In the present case, the MAPR for 2011 is $8,219.00 for survivors with no dependents.  In the appellant's September 2011 claim for DIC benefits, she reported currently monthly income of $1,642 in Social Security benefits, for a total of $19,704 annually.  She also wrote that she earned approximately $4000 annually from part-time work, for a total reported income of $23,704.  No medical or other expenses were listed, and the appellant has not provided income information for subsequent years.  

As set forth above, a surviving spouse with no dependents cannot receive death pension benefits if her income exceeds a specified annual level.  Because the appellant's income exceeded the statutory limit, she is not entitled to VA non-service-connected death pension benefits.  38 C.F.R. § 3.273.  While the Board is sympathetic to the appellant's loss, and recognizes the Veteran's honorable service to the country, it is bound by the laws and regulations governing VA benefits.  Because Congress prohibits the payment of VA death pension to those whose countable income exceeds statutory limits, and the appellant's income exceeds those limits, she is not legally entitled to VA death pension benefits. 

III.  Accrued Benefits

The appellant contends that she is entitled to accrued benefits.  After carefully considering the claim in light of the record and the applicable law however, the Board finds that the preponderance of the evidence is against such a claim.  Accordingly, the appeal will be denied. 

An accrued benefit is a periodic monetary benefit authorized under laws administered by the VA to which a veteran was entitled at the time of his death under existing ratings or decisions, or those based on evidence in the file at the date of death, and due to the veteran but unpaid prior to the last date of entitlement.  Accrued benefits will, upon the death of the veteran, be paid to the veteran's spouse, children, or dependent parent.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.  

In order for a claimant to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).  

Review of the file in the present case does not indicate the Veteran had a claim pending at the time of his death in July 1990.  The appellant checked the "Yes" box for the question of whether the Veteran had ever filed a claim with VA, but on review of the record the Board finds no evidence of such a claim, or that any such claim remained pending.  She has also not claimed or pointed VA to any pending claim or communication which could be construed as such.  

Thus, the Veteran did not have a claim pending for benefits at the time of his death, nor were there any benefits due to the Veteran but unpaid prior to the last date of entitlement.  Therefore, there is no legal basis for the payment of accrued benefits in the present case.  The law is dispositive of the issue; and, therefore, the claim of entitlement to accrued benefits must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Nonservice-connected pension benefits are denied.  

Accrued benefits are denied.  


REMAND

The appellant, claiming as the Veteran's surviving spouse, seeks dependency and indemnity compensation (DIC) benefits, to include service connection for the cause of the Veteran's death.  

The Board notes that, according to the Veteran's death certificate, he died while receiving outpatient treatment at the emergency room of St. Vincent Hospital in Indianapolis, Indiana.  Records of the Veteran's terminal treatment have not yet been associated with the claims file.  VA has a duty to assist a claimant in obtaining pertinent medical treatment and other records, and/or to notify a claimant of any required evidence or information.  See 38 U.S.C.A. §§ 5103, 5103A.  As these are private medical treatment records, the appellant may either authorize VA to obtain such evidence on her behalf, or obtain and submit these records to VA herself.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request full names and other contact information for any private care providers who treated the Veteran prior to his death.  The request should include, but not be limited to, contact information for St. Vincent's Hospital of Indianapolis, Indiana.  These records should then be obtained from any identified source.  All attempts to obtain such evidence should be documented for the record.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the appellant should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


